Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 is missing.  Appropriate correction is required.  For purposes of examination, claim 9 will be assumed to be cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent on claim 9, which is not in the Application.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For purposes of examination, claim 10 will be read to be dependent on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 8, 10-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svartvatn et al. (US 2017/0234102).
CLAIM 7:  
CLAIM 8:  Each pair of the sleeve engagement fingers comprises a first finger, provided proximal to a first end of the respective sleeve engagement arm, and a second finger, provided proximal to a second end of the respective sleeve engagement arm (see Fig. 10, end points of 104/108 acting as fingers to secure the links).
CLAIM 10:  Each first finger is located on a first common transverse plane and each second finger is located on a second common transverse plane, whereby the sliding sleeve engagement spaces of each sleeve engagement arm are axially aligned (see Figures 9, 10).
CLAIM 11:  Each of the sleeve engagement arms is connected to the cylindrical body of the shifting tool with at least one hinge (link joints).
CLAIM 12:  Each sleeve engagement arm is connected to the cylindrical body by a pair of spaced apart hinges (see Fig. 8 showing hinges on each end).
CLAIM 13:  Each pair of hinges rotate about a swing axis and wherein the swing axis is parallel to the longitudinal axis of the cylindrical body, whereby the sleeve engagement arms are maintained in a generally parallel orientation with the longitudinal axis of the cylindrical body when extended or retracted (link arms defining the axis and being parallel).
CLAIM 14:  The linkage means comprises at least one linkage arm provided on each sleeve engagement arm, wherein the at least one linkage arm is pivotably connected to a knuckle on the first mandrel (see Fig. 8).
CLAIM 15:  Each sleeve engagement arm is connected to the first mandrel with a pair of linkage means (link joints).
CLAIM 16:  The first mandrel includes a first, uphole portion connected to a rotation means, and a second, downhole portion (see Fig. 2).
CLAIM 17:  The rotation means comprises a generally cylindrical second mandrel (162) connected to the first mandrel.  The second mandrel having at least one spiral or helical groove provided 
CLAIM 18:  Movement of the actuating piston is restricted to axial movement with respect to the second mandrel (see paragraphs 0227-230).
CLAIM 19:  The second mandrel includes two or more grooves and wherein the actuating piston includes a corresponding number of guide pins (see paragraphs 0227-230).
CLAIM 20:  The second mandrel is provided with a plurality of apertures extending radially there-through (for bolts).
CLAIM 21:  The first and second mandrel comprise a unitary body (see Figures).
CLAIM 22:  The rotation means further comprises a biasing member for urging the actuating piston in an axial direction (springs 114).
CLAIM 23:  A drive piston adapted to engage the actuating piston and to urge the actuating piston in an axial direction (see paragraphs 0227-230; activating sleeve via force would be a piston).
CLAIMS 24-26:  This method is inherent to the above structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows alternative sliding sleeves relevant to the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679